PER CURIAM.
The defendant appeals an adjudication of guilt of the crimes of aggravated assault and the unlawful possession of a firearm while engaged in a criminal offense. The judgment was entered on a jury verdict. The single point presented urges that the court erred in denying defendant’s motions for a judgment of acquittal made at the conclusion of the State’s case and at the conclusion of all the evidence.
The burden of defendant’s argument is that there was no proof of criminal intent sufficient to sustain the conviction. Defendant confessed and later testified that he shot the victim during a domestic argument. His testimony was that he was only trying to scare the victim and that he shot her accidentally. Proof of intent may be supplied by the circumstances. Skold v. State, 263 So.2d 627 (Fla. 3d DCA 1972). Cf. DuPree v. State, 310 So.2d 396 (Fla. 2d DCA 1975).
Affirmed.